             Case 20-10755-BLS             Doc 255-1    Filed 05/26/20    Page 1 of 1




                                               Exhibit 1

                                  (Contract Rejection Schedule)

         Lessor and Address                   Identifying Information              Subject
PenAir Realty Holdings, LLC                  Block 27, Lot 5C AIA        Two leases dated January 1,
Attn: Daniel P. Seybert, Managing Member     and                         2019, for hangar facilities and
P.O. Box 221483                              Block 27, Lot 5B AIA        office space located at
Anchorage, Alaska 99522                                                  Anchorage International
                                                                         Airport in Anchorage, Alaska
Young Conaway Stargatt & Taylor, LLP
Attn: Sean M. Beach
Rodney Square
1000 North King Street
Wilmington, Delaware 19801
Facsimile: (302) 571-1253
Email: sbeach@ycst.com

Dawson Law Group, LLC
Attn: Wayne G. Dawson
P.O. Box 244965
Anchorage, Alaska 99524
Facsimile: (907) 277-3991
Email: wdawson@dawsonlaw-ak.com
